As filed with the Securities and Exchange Commission on February 29, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21963 Rochdale Core Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. SCHEDULE OF INVESTMENTS, December 31, 2007 (Unaudited) INVESTMENT FUNDS(1) COST VALUE % OF MEMBERS' CAPITAL EQUITY LONG/SHORT STRATEGY AlphaGen RhoCas Fund Ltd./The $1,500,000 $1,470,413 3.18 % Clovis Capital Partners Institutional, LP 1,825,000 1,996,105 4.31 Galleon Diversified Fund Ltd. 1,825,000 1,923,356 4.16 Hunter Global Investors Fund I LP 1,825,000 1,970,572 4.26 Loch Capital Fund I, LP 1,360,000 1,404,576 3.04 Mako Europe Fund LP 1,825,000 1,731,426 3.74 SLS Investors, LP 1,825,000 1,663,953 3.60 Tantallon Fund, LP/The 1,360,000 1,398,648 3.02 13,345,000 13,559,049 29.31 EVENT DRIVEN STRATEGY Bennelong Asia Pacific Multi Strategy Equity Fund, LP 1,400,000 1,476,171 3.19 Brencourt Multi Strategy Arbitrage, LP 2,225,000 2,124,203 4.59 Brigade Leveraged Capital Structures Fund LP 1,550,000 1,584,815 3.43 Castlerigg Partners 2,225,000 2,183,853 4.72 Golden Tree Partners LP 1,900,000 1,859,826 4.02 King Street Capital LP 2,225,000 2,328,590 5.03 Satellite Fund II LP 2,050,000 2,072,630 4.48 13,575,000 13,630,088 29.46 GLOBAL MACRO STRATEGY ARCIM Commodity Partners, LP 750,000 771,417 1.67 Auriel Global Macro Fund LP 750,000 625,703 1.35 Cam Cap Resources, LP 750,000 756,769 1.64 Caxton Global Investments 1,400,000 1,367,570 2.96 Dynamic 500,000 505,813 1.09 Episode, LP 1,000,000 1,001,732 2.16 Grinham Diversified Fund 500,000 562,315 1.22 Sunrise Commodities Fund 1,110,000 1,126,198 2.43 6,760,000 6,717,517 14.52 RELATIVE VALUE STRATEGY Frontpoint Offshore Utility and Energy Fund, LP 1,250,000 1,330,028 2.87 Loomis-Sayles Consumer Discretionary Hedge Fund, LP 1,350,000 1,419,201 3.07 Menta Global, LP 750,000 699,667 1.51 PHZ Long/Short Equity Fund LLC 750,000 744,321 1.61 Polygon Global Opportunities Fund, LP 2,200,000 1,961,814 4.24 Stark Investments, LP 2,050,000 1,936,414 4.19 SuttonBrook Capital Partners, LP 2,450,000 2,126,341 4.60 10,800,000 10,217,786 22.09 TOTAL INVESTMENTS $44,480,000 $44,124,440 95.38 % 1 All investments are non-income producing. As of December 31, 2007, the value of the Master Fund's investments by country as a percentage of members' capital is as follows: COUNTRY COST VALUE North America - 95.38% $44,480,000 $44,124,440 The aggregate cost of investments for tax purposes was expected to be similar to book cost of $44,480,000.Net unrealized depreciation on investments for tax purposes was $355,560 consisting of $998,935 of gross unrealized appreciation and $1,354,495 of gross unrealized depreciation. The investments in Investment Funds shown above, representing 95.38% of members' capital, have been fair valued in accordance with procedures established by the Board of Directors. For information on the Master Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Master Fund's most recent semi-annual financial statements. Item 2. Controls and Procedures. (a) The registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Rochdale Core Alternative Strategies Master Fund LLC By (Signature and Title)/s/ Garrett R. D'Alessandro Garrett R. D’Alessandro, President Date 2/28/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Garrett R. D'Alessandro Garrett R. D’Alessandro, President Date 2/28/08 By (Signature and Title) /s/ Edmund L. Towers Edmund L. Towers, Treasurer Date 2/27/08
